PER CURIAM.
Appellant, Aaron Carroll, appeals an order of the Judge of Compensation Claims (“JCC”) denying his claim for wage loss benefits based upon his failure to conduct an adequate and good faith job search. Appel-lees, South Florida Management District and Crawford & Company, concede that the JCC erred in denying wage loss benefits for the August 20, 1993, through September 2, 1993, biweekly period because the appellant commenced work on August 24, 1993, and there was no evidence that the appellant voluntarily limited his income in accepting that employment. Both parties further agree that appellant earned $132.50 during the second week of the biweekly period, rather than $72.50 as reported on the wage loss form. We have examined the remaining issues raised in the appeal and find them to be without merit. Accordingly, we reverse that part of the JCC’s order which denies wage loss benefits for the August 20,1993, through September 2,1993, period. The JCC’s order is affirmed in all other respects.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED for further proceedings.
BARFIELD, KAHN and DAVIS, JJ., concur.